

Execution Version
 
TRADEMARK SECURITY AGREEMENT
 
This Agreement is dated the 28th day of September, 2007, among Diomed Holdings,
Inc., a Delaware corporation, Diomed, Inc., a Delaware corporation, each with
its chief executive office and principal place of business located at One Dundee
Park, Andover, Massachusetts 01810, (each, a “Grantor” and collectively, the
“Grantors” ), and Hercules Technology Growth Capital, Inc., a Maryland
corporation, with its chief executive office and principal place of business
located at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301 (“Secured
Party”).
 
RECITALS
 
A. Each Grantor owns the Trademarks (as defined in the Loan Agreement),
Trademark registrations and Trademark applications and are party, whether
individually or collectively, to the Trademark Licenses to which it is a party,
all as listed on Schedule 1 hereto:
 
B. Grantors and Secured Party are parties to a Loan and Security Agreement dated
as of September 28, 2007 and all ancillary documents entered into in connection
with such Loan and Security Agreement, all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”);
 
C. Pursuant to the terms of the Loan Agreement, each Grantor has granted to
Secured Party a first priority security interest in all tangible and intangible
personal property of such Grantor, including all right, title and interest of
such Grantor in, to and under all of such Grantor’s Trademarks, Trademark
Licenses to which it is a party (as such terms are defined in the Loan
Agreement), and all products and proceeds thereof, including, without
limitation, any and all causes of action which may exist by reason of
infringement or dilution thereof or injury to the associated goodwill, to secure
the payment of all amounts owing under the Loan Agreement.
 
D. All capitalized terms not defined herein shall have the meanings set forth in
the Loan Agreement.
 
NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with Secured Party as follows:
 
1. To secure the complete and timely satisfaction of all Secured Obligations,
each Grantor hereby grants and conveys to Secured Party a continuing security
interest in and lien on all of such Grantor’s right, title and interest in and
to, whether presently existing or hereafter arising or acquired, the Trademarks
(including those listed on Schedule 1 hereto (as the same may be amended
pursuant hereto from time to time)), and Trademark Licenses to which it is a
party, including, without limitation, all renewals thereof, all proceeds of
infringement suits, the right to sue for past, present and future infringements
and all rights corresponding thereto throughout the world, and the goodwill of
the business to which each of the Trademarks relates.
 
2. Each Grantor represents, warrants and covenants that:
 
a) Such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Trademarks owned by such
Grantor, free and clear of any liens, charges and encumbrances, except for
Permitted Liens, including, without limitation, pledges, assignments, licenses,
shop rights and covenants by such Grantor not to sue third persons, except for
any license disclosed in Schedule 1;
 

--------------------------------------------------------------------------------


 
b) The Trademarks are subsisting and have not been adjudged invalid or
unenforceable;
 
c) To the best of such Grantor’s knowledge, each of the Trademarks is valid and
enforceable;
 
d) No claim has been made that the use of any of the Trademarks does or may
violate the rights of any third person;
 
e) such Grantor has the unqualified right to enter into this Trademark Security
Agreement and perform its terms;
 
f) Each Grantor has used, and will continue to use for the duration of this
Trademark Security Agreement, proper statutory notice in connection with its use
of the Trademarks; and
 
g) Each Grantor has used, and will continue to use for the duration of this
Trademark Security Agreement, consistent standards of quality of products sold
under the Trademarks.
 
3. Each Grantor hereby grants to Secured Party the right to visit such Grantor’s
facilities to inspect the products at reasonable times during regular business
hours. Each Grantor shall do any and all acts reasonably required by Secured
Party to ensure such Grantor’s compliance with paragraph 2(g).
 
4. Each Grantor agrees that, until all of the Secured Obligations shall have
been satisfied in full in cash, such Grantor will not enter into any agreement
relating to such Grantor’s Trademarks (for example, a license agreement) which
is inconsistent with such Grantor’s obligations under this Trademark Security
Agreement, without Secured Party’s prior written consent; provided, that so long
as no Default or Event of Default shall have occurred and be continuing, such
Grantor may grant licenses to third parties to use the Trademarks in the
ordinary course of business of such Grantor and such third party on arm’s length
and customary business terms.
 
5. If, before the Secured Obligations shall have been satisfied in full in cash,
any Grantor shall obtain rights to any new Trademarks, the provisions of
paragraph 1 shall automatically apply thereto and such Grantor shall give
Secured Party prompt written notice thereof.
 
6. Each Grantor authorizes Secured Party to unilaterally modify this Trademark
Agreement by amending Schedule 1 to include any future Trademarks covered by
paragraphs 1 and 5 hereof.
 
7. If any Event of Default shall have occurred and be continuing, Secured Party
shall have, in addition to all other rights and remedies given it by this
Trademark Security Agreement or the Loan Agreement, those allowed by law and the
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Trademarks may be located and, without
limiting the generality of the foregoing, the Secured Party may immediately,
without demand of performance and without other notice (except as set forth
below) or demand whatsoever to any Grantor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, all or from time to time any of the Trademarks, or any interest
which the applicable Grantor may have therein, and after deducting from the
proceeds of sale or other disposition of the Trademarks all expenses (including
all reasonable expenses for brokers’ fees and legal services), shall apply the
residue of such proceeds toward the payment of the Secured Obligations. Any
remainder of the proceeds after payment in full in cash of the Secured
Obligations shall be paid over to the Grantors. Notice of any sale or other
disposition of the Trademarks shall be given to the Lead Borrower at least ten
(10) days before the time of any intended public or private sale or other
disposition of the Trademarks is to be made, which each Grantor hereby agrees
shall be reasonable notice of such sale or other disposition. At any such sale
or other disposition Secured Party or its assignee may, to the extent
permissible under applicable law, purchase the whole or any part of the
Trademarks sold, free from any right of redemption on the part of Grantors,
which right is hereby waived and released.
 
2

--------------------------------------------------------------------------------


 
8. At any time and from time to time, upon the written request of Secured Party,
and at the sole expense of Grantors, each Grantor will promptly and duly execute
and deliver such further instruments and documents and take such further action
as Secured Party may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and the Loan Agreement, and of
the rights and powers herein and therein granted, including, without limitation,
the filing of any additional, supplemental, or amended Trademark Security
Agreements, or the filing of any financing statements or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Liens created hereby or in any of the Loan Agreements.
 
9. At such time as Grantors shall completely satisfy all of the Secured
Obligations (other than inchoate indemnity obligations) in cash, this Trademark
Security Agreement shall terminate and Secured Party shall execute and deliver
to the Grantors all terminations, or other instruments as may be necessary or
proper to terminate the security interest granted herein and to terminate the
applicable Grantor’s obligations hereunder, subject to any disposition thereof
which may have been made by Secured Party pursuant hereto.
 
10. Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including the reasonable attorneys’ fees and legal expenses incurred by Secured
Party in connection with the preparation of this Trademark Security Agreement
and all other documents relating hereto and the consummation of this
transaction, the filing or recording of any documents (including all taxes in
connection therewith) in public offices, the payment or discharge of any taxes,
counsel fees, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Trademarks, or in defending or prosecuting any
actions or proceedings arising out of or related to the Trademarks, shall be
borne and paid by Grantors jointly and severally on demand by Secured Party and
shall be added to the principal amount of the Secured Obligations and shall bear
interest at the highest applicable Default Rate.
 
11. Each Grantor shall have the duty, through counsel reasonably acceptable to
Secured Party, to prosecute diligently any Trademark applications pending as of
the date of this Trademark Security Agreement or thereafter until the Secured
Obligations shall have been paid in full in cash, to make federal application on
registrable but unregistered Trademarks (provided that such application will not
significantly compromise such Grantor’s competitive position), to file and
prosecute opposition and cancellation proceedings and to do any and all acts
which are necessary or desirable to preserve and maintain all rights in the
Trademarks. Any expenses incurred in connection with the Trademarks shall be
borne by Grantors. The Grantors shall only abandon a Trademark if, while
exercising good faith and reasonable business judgment, such Grantor determines
it is prudent.
 
12. Each Grantor shall have the right, with the prior written consent of Secured
Party, which will not be unreasonably withheld, to bring any opposition
proceedings, cancellation proceedings or lawsuit in its own name to enforce or
protect the Trademarks, in which event Secured Party may, if necessary, be
joined as a nominal party to such suit if Secured Party shall have been
satisfied in the exercise of its reasonable judgment that it is not thereby
incurring any risk of liability because of such joinder. Each Grantor shall
promptly, upon demand, reimburse and indemnify Secured Party for all damages,
costs and expenses, including reasonable attorneys’ fees incurred by Secured
Party, in accordance with the Loan Agreement.
 
3

--------------------------------------------------------------------------------


 
13. Each Grantor hereby authorizes and empowers Secured Party to make,
constitute and appoint any officer or agent of Secured Party as Secured Party
may select, in its exclusive discretion, as such Grantor’s true and lawful
attorney-in-fact, with the power, after and during the continuance of an Event
of Default, to endorse such Grantor’s name on all applications, documents,
papers and instruments necessary for Secured Party to use the Trademarks, or to
grant or issue any exclusive or nonexclusive license under the Trademarks to
anyone else, or necessary for Secured Party to, pledge, convey or otherwise
transfer title in or dispose of the Trademarks to any third person as a part of
Secured Party’s realization on such collateral upon acceleration of the Secured
Obligations following an Event of Default. Each Grantor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof. This power
of attorney being coupled with an interest shall be irrevocable for the life of
this Trademark Security Agreement.
 
14. If any Grantor fails to comply with any of their obligations hereunder,
Secured Party may do so in such Grantor’s name or in Secured Party’s name, but
at Grantors’ expense, and Grantors hereby jointly and severally agree to
reimburse Secured Party in full for all expenses, including reasonable
attorneys’ fees, incurred by Secured Party in protecting, defending and
maintaining the Trademarks.
 
15. No course of dealing between any Grantor and Secured Party, nor any failure
to exercise, nor any delay in exercising, on the part of Secured Party, any
right, power or privilege hereunder or under the Loan Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
16. All of Secured Party’s rights and remedies with respect to the Trademarks,
whether established hereby or by the Loan Agreement, or any other agreements or
by law, shall be cumulative and may be exercised singularly or concurrently.
 
17. The provisions of this Trademark Security Agreement are severable, and if
any clause or provision shall be held invalid and unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Trademark Security Agreement in any
jurisdiction.
 
18. This Trademark Security Agreement is subject to modification only by a
writing signed by the parties hereto, except as provided in paragraph 6.
 
19. This Trademark Security Agreement shall be binding upon each Grantor and
Secured Party and their respective permitted successors and assigns, and shall
inure to the benefit of Grantors, Secured Party and the respective permitted
successors and assigns of such Grantor and Secured Party.
 
20. The validity and interpretation of this Trademark Security Agreement and the
rights and obligations of the parties shall be governed by the laws of the State
of California.
 
21. Section 11.2 (Notice) of the Loan Agreement is hereby incorporated herein in
its entirety, save that references therein to the term Lender shall be deemed to
be references to Secured Party herein and references therein to the term
Borrower or Borrowers shall be deemed to be references to any Grantor or the
Grantors, as applicable, herein.
 
[Remainder of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the execution hereof under seal as of the day and year first
above written.
 


 
DIOMED HOLDINGS, INC.
       
By:
     
Name:
   
Title:
       
DIOMED, INC.
       
By:
     
Name:
   
Title:




--------------------------------------------------------------------------------


 



 
HERCULES TECHNOLOGY GROWTH
CAPITAL, INC.
 
By:
   
Name:
K. Nicholas Martitsch
 
Its:
Associate General Counsel

 

--------------------------------------------------------------------------------


 
SCHEDULE 1 TO
 
TR ADEMARK SECURITY AGREEMENT
 
TRADEMARKS AND TRADEMARK APPLICATIONS:


Trademark
 
Applicant/Registrant
 
Registration/
Application No.
 
Registration/
File Date
                 
OPTIGUIDE
 
Diomed, Inc.
 
2055737
 
04/22/1997
                 
ELVT
 
Diomed, Inc.
 
2715197
 
05/13/2003
                 
ALC (Block Letters)
 
Diomed, Inc.
 
3044703
 
01/17/2006
                 
SPOTLIGHT OPS
 
Diomed, Inc.
 
77-020683
 
10/30/2006
                 
SITE MARKS (Block Letters)
 
Diomed, Inc.
 
77-032377
 
10/30/2006
                 
SPOTLIGHT (Block Letters)
 
Diomed, Inc.
 
78-804678
 
02/01/2006
 




--------------------------------------------------------------------------------


 